In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-13-00162-CR


                            SHAYE JOHNSON, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                      On Appeal from the County Court at Law No. 2
                                  Lubbock County, Texas
              Trial Court No. 2012-471,559, Honorable Drue Farmer, Presiding

                                    August 30, 2013

                               ABATE AND REMAND
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.

       On May 13, 2013, appellant, Shaye Johnson, filed a notice of appeal from his

conviction for assault involving domestic violence and the resulting 364-day sentence in

the Lubbock County Jail. The Clerk of this Court received and filed the trial court clerk’s

record on July 1, 2013. The court reporter’s record was filed on July 3. Appellant’s brief

was originally due on August 2. By letter dated August 12 and pursuant to Texas Rule

of Appellate Procedure 38.8, the Court notified appellant that his brief was past due and

directed that the brief be filed on or before August 22, 2013. Further, the Court alerted
appellant that failure to abide by this deadline would result in the appeal being abated

and remanded without further notice. As of the date of this order, appellant has failed to

file his brief or a motion for extension of time to file his brief.


       Accordingly, we now abate this appeal and remand the cause to the trial court.

See TEX. R. APP. P. 38.8(b)(2). Upon remand, the trial court is directed to immediately

cause notice to be given of and to conduct a hearing to determine the following: (1)

whether appellant desires to prosecute this appeal; (2) if appellant desires to prosecute

this appeal, whether appellant is indigent and whether appellant desires that counsel be

appointed to represent him on the appeal; and (3) what orders, if any, should be entered

to assure the filing of appropriate notices and documentation to dismiss appellant’s

appeal if appellant does not desire to prosecute this appeal or, if appellant desires to

prosecute this appeal, to assure that the appeal will be diligently pursued. If the trial

court appoints counsel for appellant or if appellant retains counsel, the trial court should

cause the Clerk of this Court to be furnished the name, address, and State Bar of Texas

identification number of the newly-appointed or newly-retained attorney.


       The trial court is directed to (1) conduct any necessary hearings; (2) make and

file appropriate findings of fact, conclusions of law, and recommendations and cause

them to be included in a supplemental clerk’s record; (3) cause the hearing proceedings

to be transcribed and included in a supplemental reporter’s record; (4) have a record of

the proceedings made to the extent any of the proceedings are not included in the

supplemental clerk’s record or the supplemental reporter’s record; and (5) cause the

records of the proceedings to be sent to this Court. See TEX. R. APP. P. 38.8(b)(3). In

the absence of a request for extension of time from the trial court, the supplemental

                                                 2
clerk’s record, supplemental reporter’s record, and any additional proceeding records,

including any orders, findings, conclusions, and recommendations, are to be sent so as

to be received by the Clerk of this Court not later than September 30, 2013.




                                               Per Curiam




Do not publish.




                                           3